Citation Nr: 1544022	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and depressive disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The appellant served on an initial period of active duty for training (ACDUTRA) from February 2007 to July 2007 in conjunction with his service in the Army National Guard.  His DD-214 listed his character of service as "uncharacterized" and the narrative reason for separation was completion of required active service.  The Board considers this to be an entry-level separation.  Uncharacterized entry-level separations are considered to be under conditions other than dishonorable.  See 38 C.F.R. § 3.12(k) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO). 

In July 2015, the appellant testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appellant initially filed a claim of entitlement to service connection for depression with suicidal ideation.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of schizoaffective disorder, depressed type, the Board has re-characterized the issue as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The appellant contends that he has an acquired psychiatric disorder that is related to service.  He elaborated during his July 2015 Board hearing that he heard voices prior to entering service and it got worse therein.  

A June 2010 memorandum notes a formal finding on the unavailability of complete service treatment records from February 2007 to July 2007 was made.  All efforts to obtain the needed military information have been exhausted and further attempts were futile.  

The appellant submitted a copy of his military personnel records containing a January 2007 security clearance application that notes he had not consulted a mental health professional or consulted with another health care provider about a mental health related condition in the last seven years.    

A September 2009 VA psychiatric evaluation notes the appellant reported that as a teenager, he saw some type of mental health provider though he could not specify what type or elaborate on the circumstances, and he denied any prior psychiatric hospitalizations.  He was diagnosed with schizoaffective disorder, depressed type.  The evaluation further found the approximate date of origin was 2007.  

As the appellant complained he had psychiatric problems in service, there was found to be an approximate onset of symptoms beginning in 2007, there is competent evidence of symptoms beginning after service, and there is a current diagnosis of a psychiatric disorder, the Board finds that a VA examination with medical nexus opinion is necessary to determine whether his current psychiatric disorder began in, or was caused or aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2. Schedule the appellant for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, examining the appellant, and noting his reported history of symptoms, the examiner should diagnose the appellant with any and all psychiatric disabilities, to include schizoaffective disorder and depressive disorder.  Then, opinions should be provided as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed psychiatric disabilities, to include schizoaffective disorder and depressive disorder, began in, or was caused or aggravated by, his active duty for training service between February 2007 to July 2007.  

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3. Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




